Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-21 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a method, primarily, having … providing a stator core with an interior circumferential surface and defining a plurality of winding slots, each of the winding slots extending longitudinally through the stator core as well as radially …, the winding slots being spaced circumferentially apart from one another …, each of the teeth being disposed between an adjacent pair of the winding slots; installing a plurality of windings to the stator, …, …; installing a plurality of plugs to the stator core, each of the plugs being received between an adjacent pair of the teeth and closing a radially inward end of an associated one of the winding slots; injecting a filler into each of the winding slots, the filler being more thermally conductive than air over a predefined temperature range; and curing the filler in the stator core.
For claim 12, the prior art does not disclose or suggest an electric motor, primarily, having: …  a stator having a stator core with an interior circumferential surface, the stator core defining a plurality of winding slots, each of the winding slots 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838